Citation Nr: 1635504	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  11-33 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for asthma.

2. Entitlement to service connection for asthma, to include as secondary to posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for hypertension, to include as secondary to PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1980 to September 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2016, the Veteran offered testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

In an April 2014 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a mental condition, and denied to reopen the claim of entitlement to service connection for sleep apnea.  In December 2014, VA received the Veteran's timely notice of disagreement with that decision.  In a July 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted entitlement to service connection for posttraumatic stress disorder (PTSD) claimed as a mental condition.  As this decision represents a full grant of the benefit sought, the issue of entitlement to service connection for a mental condition is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  In August 2016, the AOJ issued a statement of the case which denied to reopen the Veteran's claim of entitlement to service connection for sleep apnea.  To date, VA has not received a substantive appeal, and as such, the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea is not currently before the Board.  But see 38 C.F.R. § 20.302(b) (2015) (the Veteran has 60 days from the date the AOJ mailed the statement of the case to file a substantive appeal).

The issues of entitlement to service connection for asthma and for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. A May 2004 rating decision denied entitlement to service connection for asthma based on the determinations that the Veteran's asthma pre-existed his active duty service, and that there was no evidence the condition was permanently worsened as a result of his active service.

2. The Veteran did not submit a notice of disagreement with the May 2004 rating decision.  No new and material evidence was received by VA within one year of the issuance of the May 2004 rating decision.

3. The additional evidence presented since the RO decision in May 2004 relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The May 2004 rating decision, which denied the Veteran's claim of entitlement to service connection for asthma, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2015).

2. The additional evidence received since the May 2004 rating decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A May 2004 rating decision denied entitlement to service connection for asthma based on the determinations that the Veteran's asthma pre-existed his active duty service, and that there was no evidence the condition was permanently worsened as a result of his active service.  The Veteran did not submit a notice of disagreement with the May 2004 rating decision.  No new and material evidence was received by VA within one year of the issuance of the May 2004 rating decision.  As such, the May 2004 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final May 2004 RO decision, the Veteran testified before the Board in July 2016 that private doctors have told him that his military service made his asthma worse.  This evidence is new and material evidence because it was not of record at the time of the final RO decision in May 2004, and indicates that Veteran's asthma may have been aggravated by his military service.  Therefore, this new evidence relates to unestablished facts necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for asthma, as it raises a reasonable possibility that the Veteran's asthma was permanently worsened by his active duty service.

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for asthma is reopened, and to this extent only, the appeal is granted.


REMAND

The Board finds that further development is required prior to final adjudication of the Veteran's claims.

First, the evidence of record has raised the theory of secondary service connection.  As noted above, service connection for PTSD was granted in July 2016.  The Veteran testified before the Board that he believes his PTSD affects his blood pressure.  Further, the Veteran's VA treatment records indicate there may be a relationship between the Veteran's PTSD and his asthma, specifically regarding his panic attacks.  See, e.g., November 2015 VA mental health medication management note (having more anxiety, chest tightness, and difficulty breathing, and his asthma is hard to manage).  On remand, the AOJ should provide the Veteran with VCAA notice regarding secondary service connection.

The evidence of record also indicates the Veteran has received disability benefits from the Social Security Administration (SSA) due to his asthma.  See, e.g., July 2016 hearing testimony; October 2010 notice of disagreement; August 2004 claim.  On remand, the AOJ should obtain the Veteran's SSA disability records.  

Further, there appear to be outstanding private treatment records.  In a June 2007 Goshen Medical Center treatment note, the Veteran indicated that he had transferred his care to Rose Hill Medical for a period of time, but no records from this provider are of record.  In the November 2010 notice of disagreement, the Veteran indicated he had received treatment for his hypertension after service from Dr. R. at Gateway Physicians, but that Dr. R. had died, and then Goshen Medical took over the practice.  It is not clear whether the AOJ has attempted to obtain any treatment records from Gateway Physicians.  Finally, in December 2014, ECU Heart Institute replied to VA's request for records asking for the Veteran's dates of treatment, but it does not appear the AOJ has followed up with this provider.  On remand, the AOJ should undertake appropriate efforts to obtain any outstanding relevant private treatment records.

The Veteran has indicated that he has received treatment from the Salisbury VA Medical Center (VAMC), as well as the Fayetteville VAMC and the associated Goldsboro Community Based Outpatient Center since 2001.  See December 2014 VA Form 21-4142; December 2014 claim.  Treatment records from the Fayetteville VAMC dated April 2014 to April 2016 are of record, as well as a few treatment notes dated between August 2004 and April 2014.  No treatment records from the Salisbury VAMC are of record.  On remand, the AOJ should obtain all outstanding VA treatment records.  

The Veteran was afforded a VA examination in April 2004, at which time the examiner stated the Veteran's records were not available for review.  The examiner diagnosed asthma, but did not provide an opinion regarding any relationship between the Veteran's current asthma and his active duty service.  On remand, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of his current asthma.

In October 2009, the Veteran was afforded a VA examination regarding his hypertension.  The October 2009 VA examiner opined that it was less likely as not that the Veteran's hypertension was a continuation of the Veteran's borderline high blood pressure diagnosed in service.  However, the VA examiner did not address the Veteran's assertions that he could not afford medical treatment following his active duty service, and that he self-treated his high blood pressure for years with home remedies.  See, e.g., July 2016 Board hearing testimony.  Further, as service connection for PTSD has now been granted, and the Veteran testified before the Board that he feels his PTSD affects his hypertension, the Board finds a medical opinion is necessary.  On remand, the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of his hypertension. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a new VCAA notice regarding secondary service connection.

2. The AOJ should undertake appropriate development to obtain all of the Veteran's SSA records.  All obtained records should be associated with the evidentiary record.

3. The AOJ should ask the Veteran to identify all private treatment related to his asthma and/or hypertension.  The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claims, to include from Rose Hill Medical, Gateway Physicians, and ECU Heart Institute.  The Veteran's assistance should be requested as needed, to include clarifying the dates of treatment for ECU Heart Institute per their December 2014 request.  All obtained records should be associated with the evidentiary record.

4. For #2, and #3, the AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

5. The AOJ should obtain all outstanding VA treatment records, to include all treatment records from the Salisbury VAMC, and all treatment records from the Fayetteville VAMC dated prior to April 2014, and from April 2016 to the present.  All obtained records should be associated with the evidentiary record.

6. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of his asthma.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current asthma was either incurred in, or is otherwise related to, the Veteran's active military service?

The examiner should address the Veteran's treatment for difficulty breathing in October 1982, and the notations of occasional problems with asthma upon the September 1983 separation Report of Medical History.

The examiner should also address the Veteran's contentions that he was treated for asthma in service and had problems with asthma during service, but that he was afraid to go to sick call as they might kick him out of service.  The examiner should also address the Veteran's contentions that he has been treated for asthma ever since service. 

Finally, the examiner should specifically address the Veteran's testimony that his physicians have told him his asthma was aggravated by his time in service. 

b) The examiner should opine whether the Veteran's asthma clearly and unmistakably pre-existed service, and if so, the examiner should provide an opinion as to whether it is clear and unmistakable that the asthma was not permanently aggravated by service.  Specific medical evidence should be cited with regard to any opinions provided.

The examiner should note that the Veteran's July 1980 entrance Report of Medical History noted asthma with shortness of breath at age 9, but none since, and the July 1980 entrance examination did not specifically identify asthma as a defect or diagnosis, and listed the lungs and chest as normal.

The examiner should address the Veteran's testimony that his physicians have told him his asthma was aggravated by his time in service, and that he was afraid to go to sick call as he might be kicked out of service.

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current asthma was caused by his service-connected PTSD?

d) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's asthma is aggravated by his service-connected PTSD?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The examiner should address the Veteran's VA treatment notes discussing the Veteran's asthma is the context of chest tightness and difficulty breathing during anxiety attacks.

The complete rationale for all opinions should be set forth.  

7. After #1 through #5 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of his hypertension.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current hypertension was either incurred in, or is otherwise related to, the Veteran's active military service?

The examiner should address the blood pressure of 130/80 noted in an August 1983 service treatment record, and the notation of borderline high blood pressure upon the September 1983 separation examination.

The examiner should address the Veteran's contentions that he was afraid to go to sick call regarding his high blood pressure as they might kick him out of service.

The examiner should also address the Veteran's contentions that he could not afford medical treatment after his separation from active duty service, and that he used home remedies for his high blood pressure for years.  The examiner should also note the Veteran's contention that he received medical treatment for hypertension prior to 2006, but the physician died and he was unable to get copies of those treatment records. 

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current hypertension was caused by his service-connected PTSD?

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension is aggravated by his service-connected PTSD?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The examiner should address the Veteran's testimony that he feels his stress and PTSD affect his blood pressure.

The complete rationale for all opinions should be set forth.

8. After the above development has been completed, adjudicate the claims.  If either benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


